DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-13 are pending.
Election/Restrictions

Applicant's election without traverse of Group II, claims 8-12, directed to a process, and the species of db-cAMP in the reply filed on 05/18/2022 is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Claims 1-7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 8-12 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for increasing cAMP, does not reasonably provide enablement for treatment or prevention of any diseases related to neuropathy such as any neurological diseases, by increasing cAMP using any drug of the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a process for treating or preventing neuropathy.   The instant specification fails to provide information that would allow the skilled artisan to practice the treatment or prevention any neuropathic disease such as neurological diseases utilizing the compound of the instant claims.

In re Sichert, 196 USPQ 209 (CCPA 1977)

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The instant claims are drawn to a process for treating or preventing neuropathy.   
An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the brain. Determining how a particular chemical will impact the brain is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly specific cluster of neurons while avoiding effects on other neurons of the same class where the same signal may have a different and unwanted effect. Further, the functioning of many neuronal systems and the pathology of many neurologic diseases involve complex systems involving more than one neurotransmitter. Thus, the level of ordinary skill in the art of treating neurodegenerative diseases is high, that of an MD or Ph.D, as an ordinary artisan in this art needs specialized knowledge of the complex nature of the brain. That factor is outweighed, however, by the unpredictable nature of the art. The claim is broad, encompassing treating or preventing of any neuropathic disorder. While such “prevention” might theoretically be possible under strictly controlled laboratory or in vitro conditions, as a practical matter it is extremely risky and nearly impossible to achieve in the “real world” in which patients live. As illustrative of the state of the art, the examiner cites the fact that various neurological diseases characterized by contrasting etiology and mechanism of action.  Vascular dementia, Huntington’s chorea, Alzheimer’s disease, and Parkinson’s disease all have different causes, affect different physiological processes, and are treated with different agents.	 
The examiner cites the fact that the treatment of vascular dementia has proven unsuccessful (Kavirajan et al., Lancet Neurol 2007, 6, 782-92) and clinical trials have failed to show any efficacy in Huntington’s disease (Vattakatuchery et al., World Journal of Psychiatry; 2013, 3(3), 62-64). The prior art does not appear to provide any evidence as to treatment of the other conditions recited in the instant claim.
Moreover, applicant only teach the assays to increase cAMP with no correlation to treatment of any neuropathy such as AD, PD etc.  As a result, the examiner maintains that absent demonstration that the aforementioned compound can and does in fact treat such as AD, PD, Huntington etc., one skilled in the art would not have concluded that the aforementioned therapeutic drug would be effective in treating neuropathy. 
		
	2.	The breadth of the claims
	The claims are thus very broad insofar as they recite any neuropathy disorder. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification shows the effect of compounds of claim 11 on cAMP. However, the applicant failed to show effect of any compound on a neuropathic disorder. The specification does not provide any additional examples or guidance on how to use these compounds to treat any neuropathic conditions recited in the claims.
	Since attempts to treat other neurodegenerative diseases, such as Huntington’s disease, with other inhibitors have been unsuccessful, it would require undue experimentation to practice the invention as broadly claimed.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the compound of the instant claims could be predictably used for the treatments of any neuropathic disorder such as Huntington etc., as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-12 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Benowitz (US 2009/0156496 A1). 
Determining the scope and contents of the prior art
Benowitz discloses treating peripheral neuropathy, such as diabetic neuropathy by increasing cAMP using compounds such as forskolin, db-cAMP (entire application, especially, abstract, paragraphs 0003-0013 0033). 
With regard to limitations of the instant claims, “activating CREB; increase in cAMP---activity of adenylate cyclase”. Since the cited prior art teaches treating species of the diseases encompassed by the instant claims using same compound as in the instant claims, the cited prior art’s compound is expected to be capable of meeting limitations “activating CREB; increase in cAMP---activity of adenylate cyclase” of the instant claims, whether recognized by the cited prior art or not. 
Ascertaining the differences between the prior art and the claims at issue
Benowitz teaches treating peripheral neuropathy, such as diabetic neuropathy by increasing cAMP using compounds such as forskolin, db-cAMP, but fails to teach the patient population with organic acidemia of the instant claims.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Since Benowitz teaches treating peripheral neuropathy, such as diabetic neuropathy by increasing cAMP using compounds such as forskolin, db-cAMP in any patient, it would have been prima facie obvious to a person of ordinary skill in the art that any patient, with or without organic acidemia, suffering from peripheral neuropathy may benefit from the peripheral neuropathy treatment method taught by Benowitz.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Benowitz teaches treating peripheral neuropathy, such as diabetic neuropathy by increasing cAMP using compounds such as forskolin, db-cAMP.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Further, there is a reasonable expectation of success that the treatment method for peripheral neuropathy taught by the cited prior art may be useful for treating any patient suffering from peripheral neuropathy and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        





    
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.